Citation Nr: 0528925	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fracture, middle third, left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho.  This case was before the Board in December 2003 and 
was remanded for the purpose of informing the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDING OF FACT

There is no residual disability associated with the veteran's 
service-connected left tibia fracture.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
fracture, middle third, left tibia, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the RO decisions issued in connection with the 
veteran's appeal have notified him of the evidence considered 
as well as the pertinent laws and regulations.  In addition, 
letters, including one sent in May 2004, noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not provided prior to the 
initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and 
treatment records, are associated with the claims file.  In 
March 2001 the veteran essentially indicated that private 
physicians had suggested that this left knee problems were 
related to his service-connected left tibia fracture.  
However, the veteran has not forwarded, despite being asked, 
the names of physicians who may have offered opinions 
favorable to his claim.  In January 2002 the veteran 
underwent a VA examination that addressed his contentions 
concerning his left knee problems.  The veteran has not made 
the RO or the Board aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
the appeal.  Therefore, the Board finds that all relevant, 
obtainable evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In June 1972 the RO granted service connection for residuals 
of a left tibia fracture and assigned a noncompensable 
disability rating that has remained at that level to the 
present time.

Service medical records reveal that in June 1967 the veteran 
hurt his left leg during training.  X-rays showed a fractured 
left tibia.  The left leg was placed in a cast and the 
veteran was placed on a temporary profile.  No residual left 
knee disability was noted on the January 1968 separation 
examination.

VA X-rays of the left tibia taken in November 1975 revealed 
findings "compatible with a nearly completely healed mid 
tibial fracture."

VA X-rays of the left tibia taken in March 1983 noted that a 
"healed fracture of the proximal tibial shaft is present."

VA X-rays of the left tibia taken in November 1988 revealed 
that no "acute fracture is seen."

A March 1994 VA examination noted severe arthritis of the 
knees.

At a March 1997 VA examination, the veteran made complaints 
of left knee pain.  The diagnosis was left tibia fracture, 
old, and degenerative arthritis of the left knee.

VA records indicate that the veteran underwent a left total 
knee arthroplasty in September 2000 and a left knee total 
replacement in October 2000.

At a January 2002 VA examination, the veteran complained of 
numbness and discomfort of the left knee.  The diagnoses 
included a fractured left tibia with no current service-
connected disability.  The examiner specifically stated that 
the veteran's left knee arthritis was not related to his 
service-connected left tibia fracture.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for slight 
impairment of the knee or ankle.  In order to warrant a 20 
percent disability rating, the evidence would need to show 
moderate knee or ankle disability.  A 30 percent disability 
rating requires marked knee or ankle disability.

When the medical evidence is evaluated under the VA's 
schedule for Rating Disabilities, it is apparent that the 
veteran is not entitled to a compensable rating for his left 
tibia fracture because the medical record does not show any 
current disability associated with the fracture.  The January 
2002 VA examiner, upon a review of the medical history and an 
examination of the veteran, noted that the veteran's left 
tibia fracture was productive of no "current service-
connected disability."  The examiner specifically observed 
that left knee arthritis was not related to the veteran's 
inservice left tibia fracture.  The Board notes that there is 
no contrary opinion of record.

The Board has reviewed the veteran's multiple statements, as 
well as comments made during his examinations. While the 
Board does not doubt the sincerity of the veteran's belief 
that his left knee problems are related to his 1967 inservice 
left tibia fracture, the veteran is not competent to offer 
evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the medical evidence does 
not show manifestations of residual pain and weakness from 
the left tibia fracture so as to allow for a compensable 
rating under any applicable diagnostic code.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim for a 
compensable rating and, as such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence to allow for a favorable determination.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's service-connected left tibia disability, 
alone, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

A compensable rating for residuals of fracture, middle third, 
left tibia, is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


